Citation Nr: 1301848	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  06-29 031	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a low back disability prior to March 20, 2000, and to a rating higher than 20 percent since.

2.  Entitlement to a rating higher than 10 percent for left foot and ankle disability other than hallux valgus and osteoarthritis.

3.  Entitlement to an initial rating higher than 10 percent for inactive tuberculosis.

4.  Entitlement to an effective date earlier than February 25, 2005, for the grant of service connection for the left foot hallux valgus and osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from March 1961 to March 1964, from May 1981 to May 1984, and from November 1987 to December 1991.  He also had additional service in the Puerto Rico Army Reserve National Guard (PRARNG), so presumably on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from December 1993 and August 2005 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

In a much earlier June 1964 rating decision, the RO granted service connection and assigned an initial 10 percent rating for post-operative residuals of a fracture of the sesamoid bone of the left foot.  In an August 1982 decision the RO reduced the rating for this left foot disability, including the residual scar, from 10 to 0 percent (i.e., noncompensable), prospectively effective as of November 1, 1982.  In a September 1986 decision, the RO also granted service connection and an initial 10 percent rating for lumbar myositis and associated left sciatic neuritis.  As well, the RO amended the August 1982 decision, finding the symptomatology of the service-connected left foot disability compatible with a 0 percent rating as of May 31, 1984, the day after the conclusion of one of the Veteran's periods of active duty service.

In December 1991, the Veteran filed claims for higher ratings for his service-connected left foot and low back disabilities.  In the December 1993 rating decision, the RO, in relevant part, confirmed and continued the 10 percent rating for the lumbosacral myositis with degenerative joint disease (DJD), i.e., arthritis of the lumbar spine.  However, the RO granted a 10 percent rating for DJD of the left ankle, status post fracture, which previously had been rated 0-percent disabling as the post-operative residuals, including scar, of the fractured sesamoid bone of the left foot.  In response, the Veteran filed a notice of disagreement (NOD) with those ratings assigned in that December 1993 rating decision.  He was provided a statement of the case (SOC) concerning his claims in May 1994, and in response to that he filed a timely substantive appeal (VA Form 9) later that month to complete the steps necessary to perfect his appeal of his claims to the Board.  See 38 C.F.R. § 20.200 (2012).

In another decision since issued in April 2000, the RO granted a higher 20 percent rating for his lumbosacral myositis, effective March 20, 2000, the date of a VA compensation examination reassessing the severity of this low back disability.  He continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication to the contrary).  In August 2002, the Board ordered additional development of his claims for increased ratings for his low back and left foot disabilities.  In May 2003, the Board remanded these claims for this further development.

In the August 2005 rating decision that also is at issue in this appeal, the RO, in pertinent part, granted service connection and an initial 10 percent rating for inactive tuberculosis, retroactively effective from July 22, 1986.  The RO also granted service connection and an initial 10 percent rating for esophageal hiatal hernia with reflux disease, retroactively effective from May 14, 2003, but denied service connection for cervical spine degenerative arthritis and degenerative disc disease (claimed as a neck condition).  In response, the Veteran filed an NOD concerning the denial of his claim for service connection for his neck condition and regarding the initial ratings assigned for his inactive tuberculosis and esophageal hiatal hernia with reflux.  An SOC regarding these claims was issued in August 2006, and he filed a timely VA Form 9 that same month perfecting his appeal of these other claims.  38 C.F.R. § 20.200.

In a February 2006 decision, the RO, in pertinent part, granted service connection and an initial 20 percent rating for left foot hallux valgus and osteoarthritis, retroactively effective from February 25, 2005.  However, the RO confirmed and continued the 10 percent rating in effect for the residual scar on the left foot, status post osteotomy of both sesamoids.  In April 2006, on behalf of the Veteran, the Veteran's representative filed an NOD with the effective date assigned for the grant of service connection for the left foot hallux valgus and osteoarthritis.  In an August 2006 decision since issued, the RO denied an earlier effective date for the grant of service connection for this disability.

In September 2008, the Board granted an increase from 10 to 30 percent in the initial rating for the esophageal hiatal hernia with reflux disease.  The Board, instead, remanded the remaining claims for service connection for cervical spine degenerative arthritis and degenerative disc disease (neck condition) and for an initial rating higher than 10 percent for the inactive tuberculosis for further development.  The remand of those claims to the RO was by way of the Appeals Management Center (AMC).  The AMC issued a decision in November 2008 implementing the Board's grant of the higher 30 percent initial rating for the esophageal hiatal hernia with reflux disease and assigning an effective date of May 14, 2003, for this higher rating.  But after completing the additional development that was necessary, the AMC issued an SSOC in June 2010 continuing to deny the claims for service connection for a neck condition and for a higher initial rating for the inactive tuberculosis.

Upon receiving the file back from the AMC, the Board issued a decision in February 2012 denying the claim for service connection for cervical spine degenerative arthritis and degenerative disc disease, claimed as a neck condition, but again remanding the claim for an initial rating higher than 10 percent for the inactive tuberculosis for still further development and consideration.

In an August 2012 decision, the RO granted service connection and an initial 10 percent rating for left lumbar radiculitis associated with the lumbar myositis, retroactively effective from October 14, 2010.  The RO confirmed and continued the existing 20 percent rating for the lumbar myositis, also the 20 percent rating for the left foot hallux valgus and osteoarthritis, as well as the 10 percent rating for the residual scar on the left foot, status post osteotomy of both sesamoids.

The AMC since has issued an SSOC in October 2012 also continuing to deny the claim for a higher initial rating for the inactive tuberculosis.

Because the Veteran disagreed with the initial rating assigned following the granting of service connection for the inactive tuberculosis, the Board must consider whether to "stage" the rating for this disability, meaning assign different ratings at different times since the effective date of his award - provided there have been occasions when the disability has been more severe than at others.  See Fenderson v. West, 12 Vet. App. 119, 125-66 (1999).  Indeed, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) more recently extended this practice even to claims that do not involve initial ratings, so also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As concerning the claim for a rating higher than 10 percent for the left foot and ankle disability other than hallux valgus and osteoarthritis, the Board sees that, at the time of the May 2003 remand, this claim was characterized as entitlement to a rating higher than 10 percent for a left ankle disorder.  The December 1993 rating decision from which the appeal of this claim stems granted an increased, 10 percent, rating for DJD of the left ankle, status post fracture (previously diagnosed as scar, residuals of fractured sesamoid bone of the left foot).  In its more recent April 2000 decision, the RO continued a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, which concerns limitation of motion of the ankle.  In the February 2006 decision granting service connection for left foot hallux valgus and osteoarthritis, however, the RO continued the 10 percent rating for the residual scar on the left foot, status post osteotomy of both sesamoids, pursuant to 38 C.F.R. § 4.118, DC 7804 (as in effect prior to October 23, 2008), which concerns superficial scars that are painful on examination.  In light of the various evaluations of the left foot and ankle disability during the pendency of this appeal, the Board has characterized the claim for a rating higher than 10 percent for this disability as indicated.

In preparing to decide these claims, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file.  And as will be addressed in the REMAND below, the Virtual VA file indicates there is additional evidence in VA's possession - constructive if not actual - which is potentially pertinent to these claims on appeal but that is not currently associated with the record before the Board for consideration, hence, the need to incorporate these additional records.

As the Veteran's representative also pointed out in his November 2012 Informal Hearing Presentation (IHP), the Veterans Appeals Contact and Locator System (VACOLS), which is the means VA uses to track the processing of claims, lists as an additional issue on appeal entitlement to an increased rate of compensation for dependents based on the Veteran's mother being added as his dependent.  His Virtual VA electronic folder includes an October 2007 letter advising him that, based on his December 2006 claim, his mother could not be added to his award as his dependent.  In a March 2009 letter to his Congressman, the RO indicated the Veteran's parental dependency appeal had been established effective November 14, 2007, but that an appellate decision had not been rendered.  The Veteran's Virtual VA electronic folder also includes a January 2010 letter from the RO to his Congressman, in which the RO stated that it had issued an SOC in January 2010 regarding the Veteran's request to add his mother as a dependent to his compensation award.  VACOLS confirms an SOC regarding this claim was issued in January 2010 and that, in response, the Veteran filed a substantive appeal that same month to complete the steps necessary to perfect his appeal of this additional claim to the Board.  See again 38 C.F.R. § 20.200.  Nevertheless, no such SOC regarding this issue is available for the Board's review in either the paper claims file or the Virtual VA e-folder; nor is there any substantive appeal regarding any such issue presently before the Board.  Accordingly, the Board is unable to verify at this time that an appeal has been perfected regarding this issue, though it seems one has.  The Board therefore is referring this matter to the RO, as the Agency of Original Jurisdiction (AOJ), for appropriate action, to include associating these documents with the file.

Additionally, the claims file reflects that, during the pendency of this appeal, the Veteran has asserted that he should have been paid a dependency allowance for his three children.  While, in an August 2005 statement, he indicated that he had been informed that his claim relating to his dependents would not apply since he did not have a 30 percent disability rating before they turned 18, the Board sees that, in a July 2005 statement, he indicated his three children had turned 18 in May 1993, October 1993, and January1998, and that he had been in receipt of a 30 percent rating since December 4, 1991, so since before their 18th birthdays.  
Consequently, this issue of entitlement to a dependency allowance for his children also has been raised by the record but has not been initially adjudicated by the RO as the AOJ.  Therefore, the Board also is referring this claim to the RO for appropriate action.

Finally, in a June 2003 statement, the Veteran asserted that he had discomfort of his right lower extremity as a result of undue stress being placed on this leg to compensate for the imbalance of his left side.  Thus, the issue of entitlement to service connection for a disability of the right lower extremity, including as secondary to service-connected disability, has been raised by the record but not initially adjudicated by the RO as the AOJ.  The Board therefore does not presently have jurisdiction over this claim, either, and it too is referred to the RO as the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to ensure compliance."  Id.  

As regards the claims for increased ratings for the low back disability and left foot and ankle disability other than hallux valgus and osteoarthritis, the Board previously remanded these claims in May 2003 for additional development.  The Board indicated that, after completion of that requested development, the RO should readjudicate the claim and, if any benefit remained denied, the Veteran was to be provided an SSOC.  See 38 C.F.R. §§ 19.31, 19.37.  Additional development was undertaken, including providing him VA compensation examinations to reassess the severity of these disabilities; however he has not since been furnished an SSOC regarding these claims, although they have continued to be denied or not granted in full.  Of note, an undated print-out from VACOLS in the claims file reflects that the claims that were remanded by the Board in May 2003 were described in that system as granted on February 18, 2005; however, a handwritten note on this 
print-out indicates the Board's May 2003 remand should still be open.  In a December 2005 statement to the RO, the Veteran inquired regarding the status of his low back appeal.  Pertinent medical evidence, including VA examination reports, has been associated with the record since the May 2003 remand.  Despite the fact that the RO addressed claims for increased ratings for the low back and left foot disabilities in the August 2012 rating decision, the claims remanded in May 2003 remain pending.  So, under these circumstances, another remand is required to readjudicate these claims on the basis of the evidence associated with the claims file since the prior May 2003 remand.  See Stegall, 11 Vet. App. at 271.

As regards the claim for a higher initial rating for the inactive tuberculosis, this disability is evaluated based on the results of pulmonary function tests (PFTs), in particular, Forced Expiratory Volume in one second (FEV-1), Forced Vital Capacity (FVC), Forced Expiratory Volume in one second/Forced Vital Capacity (FEV-1/FVC), Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)), and maximum exercise capacity.  See 38 C.F.R. § 4.97, DC 6731, General Rating Formula for Interstitial Lung Disease, General Rating Formula for Restrictive Lung Disease (2012).  In the Board's February 2012 remand, it was noted that the claim previously had been remanded in February 2008 to afford the Veteran a VA examination, which included a PFT, to reassess the severity of his inactive tuberculosis; however, as the results of a PFT were not included in the February 2010 VA examination report, the claim was again remanded for another VA examination that would include these PFT results.  The examiner was instructed to report both the actual and percent of predicted values for all relevant variables concerning FEV-1, 
FEV-1/FVC, DLCO (SB), and maximum exercise capacity.  This information, as mentioned, is needed to address the relevant rating criteria.


The Veteran had a VA compensation examination to evaluate his inactive tuberculosis in March 2012.  A PFT from that examination reveals 
pre-bronchodilator findings of FVC of 73 percent predicted, FEV-1 of 70 percent predicted, FEV-1/FVC of 75 percent, and DLCO of 85 percent predicted.  
Post-bronchodilator findings revealed FVC of 79 percent predicted, FEV-1 of 77 percent predicted, and FEV-1/FVC of 76 percent.  Post-bronchodilator DLCO was not reported.  No maximum exercise capacity test was mentioned.  Despite the fact that the February 2012 remand instructed that the results of a maximum exercise test be performed, pursuant to 38 C.F.R. § 4.96, when a maximum exercise capacity test is not of record, the disability may be evaluated based on alternative criteria.  Additionally, when DLCO (SB) is not of record, the condition may be evaluated based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  Here, though, the March 2012 VA examination report does not include the results of a maximum exercise capacity test or of post-bronchodilator DLCO, nor did the examiner state why such results were not reported.

Because VA undertook to provide a VA examination to evaluate service-connected inactive tuberculosis, the Board must ensure the examination for this disability is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, to ensure compliance with the February 2012 remand and to enable appropriate evaluation of this disability, the Board finds that another examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Stegall, 11 Vet. App. at 271; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination)

The claims file includes a scanned copy of the March 2012 PFT report sent in a March 2012 e-mail; however, the complete results of this report appear to have been cut off during scanning.  So as the claim is being remanded, the AMC/RO should attempt to associate a complete copy of this report with the claims file.  Further, a February 2010 VA examination report references a PFT and states that it had revealed findings including a mild restrictive ventilatory defect, no airflow limitation, not clearly improved with combination inhaled bronchodilators, and acute respiratory alkalosis.  Despite these findings, the actual results of that PFT, that is, the relevant variables, were not reported.  As any results of PFT performed in February 2010 are potentially pertinent to the appeal and within the control of VA, they, too, should be obtained and associated with the claims file for consideration.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In an October 2012 statement, the Veteran stated that the technician performing his testing had asked the Veteran to push himself when blowing into a mouth piece and, as a result of unnecessary pressure, he ended up in the emergency room after fainting and experiencing chest pain.  No such emergency room records are currently associated with the claims file.  So, on remand, the Veteran should be asked to identify and provide any necessary releases to enable VA to obtain the emergency room treatment records referenced in his October 2012 statement.

Aside from all of this, review of the Veteran's Virtual VA e-folder also reflects that, in an April 2010 rating decision, the RO granted service connection for recurrent major depression.  A copy of the April 2010 rating decision contained in the Virtual VA e-folder has not been associated with the paper claims file.  While the April 2010 rating decision is available for the Board's review in the Veteran's Virtual VA e-folder, this e-folder does not include all of the evidence considered in that rating decision.  The evidence considered in that April 2010 rating decision included VA treatment records from the Miami VA Medical Center (VAMC) Healthcare System, dated from April 17, 2001 through February 25, 2010, a VA examination report dated in February 2010, VA treatment records from the San Juan VAMC dated in March 2010, and VA treatment records from the Bay Pines VAMC dated from August 2000 through June 2005.  While the aforementioned VA treatment records from the San Juan and Bay Pines VAMCs are included in the Virtual VA e-folder, the February 2010 VA examination report regarding major depression is not currently available for the Board's review in either the paper claims file or Virtual VA e-folder.  While the April 2010 rating decision makes clear that was an examination for major depression, without being able to review that examination report, the Board is unable to ascertain whether it may also contain information pertinent to any of the claims currently on appeal.  Additionally, while the paper claims file includes treatment records from the Miami VAMC, including from the Broward County VA Outpatient Clinic (OPC) dated from April 2001 to June 2005, and the Virtual VA e-folder includes treatment records from this facility dated from June 2011 to June 2012, the April 2010 rating decision indicates that additional treatment records from this facility are available.

Similarly, the Veteran's e-folder includes an October 2010 rating decision in which the RO denied entitlement to a total disability rating based on individual unemployability (TDIU).  The evidence considered in that decision included Social Security Administration (SSA) records, the TDIU application on VA Form 21-8940, received in May 2010, a June 2010 letter from the Veteran, an August 2010 VA examination report, treatment records from the Broward County VA OPC dated from February 25, 2010 through September 8, 2010, and a June 2010 statement from the Veteran's wife.  None of the aforementioned pieces of evidence are currently available for the Board's review in either the paper claims file or the Virtual VA e-folder, however, despite being potentially pertinent to the current appeal.  Of particular note, the October 2010 rating decision reflects that the Veteran was granted SSA benefits for his low back disorder and mood disorders.

Further, a May 2011 rating decision included in the Veteran's e-folder reflects that he was granted a TDIU and awarded a higher initial rating of 50 percent for his recurrent major depression, retroactively effective from June 9, 2008.  The evidence considered in that decision included an April 2010 personal statement from him, an October 2010 NOD, and treatment records from the Miami VAMC dated from April 2001 through April 2011.  The aforementioned April 2010 statement and October 2010 NOD are not currently of record, however.  In a June 2012 rating decision, the RO granted service connection for tinnitus, denied service connection for a shoulder muscle condition, and continued a noncompensable (0 percent) rating for bilateral hearing loss.  Evidence considered in that decision included a letter received in November 2010, a statement in support of claim received in July 2011, treatment records from the Broward County OPC, dated from April 2011 through June 2012, and reports of VA examinations in April 2012.  But this letter, statement, and VA examination reports are not presently available for the Board's review.

Most recently, in an August 2012 rating decision, the RO granted service connection and an initial 10 percent rating for left lumbar radiculitis associated with lumbar spine myositis, continued the 20 percent rating for the lumbar spine myositis, continued the 20 percent rating for left foot hallux valgus and osteoarthritis, and continued the 10 percent rating for a residual scar of the left foot, status post osteotomy of both sesamoids.  The evidence relied on in that decision included statements from the Veteran received in October and November 2010 and in May, June, and July 2011, treatment records from the Miami VAMC dated from April 2011 through July 2012, VA feet and spine examination reports dated in November 2010, a VA scars examination dated in November 2010, a VA leg examination dated in April 2012, and VA spine, feet, and scar examinations dated in July 2012, with an August 2012 addendum.  While the July 2012 VA examinations and August 2012 addendum are included in the Virtual VA e-folder, the other referenced VA examinations as well as the statements from the Veteran are not.

The paper claims file includes treatment records from the Miami VAMC dated from April 2001 to June 2005, and the Virtual VA e-folder includes treatment records from this facility dated from June 2011 to June 2012; however, the May 2011 and June and August 2012 rating decisions indicate that additional treatment records from this facility are available.  

It follows then that, on remand, the AMC/RO must obtain and associate with either the paper claims file or the Veteran's Virtual VA e-folder the evidence relied on in the April 2010, October 2010, May 2011, June 2012, and August 2012 rating decisions.

The Board further notices that the most recent VA treatment records currently associated with the file are dated in June 2012, so from several months ago.  On remand, the AMC/RO should obtain any more recent VA treatment records.

The rating codesheet of the August 2012 rating decision reflects that a temporary file was reviewed since the original file was at the Board.  While the record currently before the Board includes one temporary file, this only contains documents pertinent to the claim for a higher initial rating for the inactive tuberculosis, as opposed to the claims adjudicated in the August 2012 rating decision.  Thus, on remand, the AMC/RO should also associate any temporary folders in VA's possession with the claims file.

The claims file includes a March 2006 SOC regarding the current feasibility of the Veteran achieving a vocational goal; however, no VA vocational rehabilitation folder has been forwarded to the Board.  On remand, then, the AMC/RO must also associate with the claims file the Veteran's vocational rehabilitation folder.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.

Further, the Board sees that the claims file includes a September 1992 letter in Spanish.  While several other Spanish documents were translated into English in December 2011, this other letter was not and still has not been translated.  Thus, this additional translation also needs to be done.

Finally, as regarding the claim for an earlier effective date for the grant of service connection for the left foot hallux valgus and osteoarthritis, in a February 2006 rating decision the RO, in pertinent part, granted service connection for this disability and assigned an initial 20 percent rating for it retroactively effective from February 25, 2005.  In April 2006, on the Veteran's behalf, the Veteran's representative filed an NOD with the effective date assigned for the grant of service connection for this disability.  In an August 2006 rating decision, the RO denied an earlier effective date.

Despite issuing that August 2006 rating decision, by filing a timely NOD with the effective date assigned in the prior February 2006 rating decision, the Veteran has initiated an appeal of this claim.  38 C.F.R. § 20.201.  And since not granted in that subsequent August 2006 decision, this earlier effective date claim remains pending.  

Nevertheless, the RO has not provided him an SOC concerning this claim or given him opportunity in response to complete the steps necessary to perfect his appeal of this claim by also filing a timely substantive appeal (VA Form 9 or equivalent).  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Provide the Veteran and his representative an SOC in response to the NOD concerning the denial of the claim for an effective date earlier than February 25, 2005, for the grant of service connection for left foot hallux valgus and osteoarthritis.  Give them time to submit a substantive appeal, VA Form 9 or equivalent statement, in response to the SOC to complete the steps necessary to perfect the appeal of this claim to the Board.  Inform them of the amount of time they have for doing this, i.e., generally speaking, 60 days from the date of receipt of this SOC.  See 38 C.F.R. §§ 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306.

2.  Associate with the paper claims file or Virtual VA 
e-folder all pieces of evidence relied on in the April 2010, October 2010, May 2011, June 2012, and August 2012 rating decisions that are not currently associated with the claims file or Virtual VA e-folder, to include:  (1) VA treatment records from the Miami VA Healthcare System, dated between June 2005 and June 2011 and from June to July 2012; (2) the reports of VA examinations dated in February, August, and November 2010 and April 2012; (3) SSA records; (4) a May 2010 VA Form 21-8940; (5) April, June, October, and November 2010, and May, June, and July 2011 statements from the Veteran; (6) an October 2010 NOD; and (7) a June 2010 statement from the Veteran's wife, as referenced in the aforementioned rating decisions.

3.  Associate any temporary folders in VA's possession with the remainder of the record on appeal.

4.  Associate any VA vocational rehabilitation folder with the remainder of the record on appeal.

5.  Obtain an English translation of a September 1992 letter written in Spanish.  

6.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back, left foot, and/or inactive tuberculosis.  He should be specifically asked to identify and provide any necessary release for emergency room treatment he received after completing a PFT, as referenced in his October 2012 statement.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for (1) the report of any PFT performed in conjunction with the February 2010 VA examination; (2) a complete copy of the PFT performed in conjunction with the March 2012 VA examination (which was previously included in a March 2012 email); and (3) any treatment records from the Miami VA Healthcare System dated since June 2012, as well as any additional records identified by the Veteran.      

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

7.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected inactive tuberculosis.  Prior to the examination, the claims file must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examination report should specifically include a PFT, including post-bronchodilator FVC, FEV-1, FEV-1/FVC, DLCO (SB), and maximum exercise capacity.  If the DLCO (SB) or maximum exercise capacity test is not performed, the examiner should provide reasons stating why the test would not be useful or valid in evaluating the nature and extent of the Veteran's disability.  Similar reasons should be provided if post-bronchodilator values are not provided.  The examiner should also indicate whether the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or whether he requires outpatient oxygen therapy, as a result of inactive tuberculosis.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  Conduct any other appropriate examination and development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record, to specifically include evidence associated with the record since the Board's May 2003 remand.  If any benefit sought remains denied, the Veteran and his representative should be provided an SSOC and given opportunity to respond to it before returning the file to the Board for further consideration of any remaining claim that is on appeal.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

